Case 2:15-cv-05642-CAS-JC Document 499-13 Filed 11/20/19 Page 1 of 12 Page ID
                                  #:10819




                     Exhibit 12
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                      499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                          PagePage
                                                               16552ofof1670
                                                                         12 Page
                                                                             PageIDID
                                     #:10820
                                      #:9945
                                                                                                                          JOINT
                                                                                                                          EXHIBIT
                                                                                                                           +\
        From:                     star@fiame314.com
        To :                      star@fiame314 com
        Subject:                  FW : 40th Dove Award Nominations
        Date :                    Friday, February 20, 2009 1:31 :03 PM
        Attachments:              40th Dove Awards Nominations Release and List of Nominations Emba rgoed Version .doc




        see attached.

        Rebel in the running for rap/hip hop album and Joyful Noise for rap/hip hop song




        www FLAME314 com
        www.myspace. co m/FLAME314
        www crossmovementrecords com
        www.allstarcommunications wordpress com

                                     0

         OYFl'L NOISE :\ll'SIC \ 1DEO A\"AILABLE AT THE Lll'iKS ABO\.E!

        NOTE: Sho uld you ,, ish NOT Lo he included on our mailing !is l plt:ase let me kncm·.

        Phi l~ :6




                                                                                                                         P000113


                                                                         EX. 21-1

                                                                                                                          EXHIBIT 17
                                                                                                                          PAGE 1655
    Case
     Case2:15-cv-05642-CAS-JC
          2:15-cv-05642-CAS-JC Document
                                Document486
                                          499-13
                                              FiledFiled
                                                    10/09/19
                                                         11/20/19
                                                              PagePage
                                                                   16563ofof1670
                                                                             12 Page
                                                                                 PageIDID
                                         #:10821
                                          #:9946



(
                                               TIDS RELEASE AND LIST IS EMBARGOED
                       40th GMA
                                               UNTIL THE END OF THE PRESS CONFERENCE
                                               AT 12 P.M. CT ON FRIDAY, FEB. 20, 2009
                 DOVE
             AWARDS                                                                           Contact: Tricia WWtehead/Spinhouse PR
                                                                                              615-599-7746 or tricia@.thcspinhouse.com



          GMA DOVE AWARDS NOMINATIONS ANNOUNCED TODAY
                    Chris Tomlin, Natalie Grant, Casting Crowns and Newcomer Francesca Battistelli
                                          Emerge as Leading Artist Nominees
                                 Fans Will Vote For Artist and New Artist of the Year For First Time
      NASHVILLE, Tenn. - Febmary 20, 2009 - Casting Crowns, Steven Cmiis Chapman, Fireflight, Marvin Sapp, Third Day,
      TobyMac and Chris Tomlin have been nominated by the Gospel Music Association (GMA) membership for Artist of the Year
      al the 40th Annual GMA Dove Awards on April 23, 2009 in Nashville.

      Those artists were among the Dove Award nominees announced at a press conference today at the Nashville Convention &
      Visitors Bureau Visitor Infonnation Center. The GMA Dove Awards, gospel music's biggest night of the year, featuring artists
      from every style of gospel/Christian music coming together for a night of music and celebration, will be broadcast natiomvide
      live on the Gospel Music Channel from 8-10 p.m. (ET/PT) on Thursday, April 23, 2009.

      "Christian and gospel music expresses itself in many different ways and we applaud all nominated artists for their unique
      contributions to the music landscape," said John W. Styll, president of the Gospel Music Association (GMA). "The powerful
      messages of redemption, hope and joy found in the music of our Dove nominees come during a season in history when our
      country and the world need inspiration and encouragement."

      For the first ti.foe, fans will become stakeholders in the Dove Awards with an opportunity to vote for the winner of Artist of the
      Year along with New Artist of the Year, which includes nominees Addison Road, Francesca Battistelli, Fee, Jonathan
      Nelson, Remedy Drive, Chris Sligh and Tenth Avenue North. Fan voting, which wil1be conducted through the Gospel
      Music Channel website (www.gospelmusicchannel.com) and at www.doveawards.com, will open on February 26, the same day
      online voting opens for GMA members. The cunmlative fan vole, which ,vi.II continue through the live Dove Awards
      broadcast, will accmmt for one-third of the total vote in those two categories.

      The 40th Annual GMA Dove Awards will be handed out at Nashville's famed Grand Ole Opry House. Tickets to the 40th
      Annual GMA Dove Awards are on sale now at www.tickctmastcr.com or by calling 615-242-0303.

      While the awards are the purpose of the show, music perfomiances will definitely share center stage at the Dove Awards,
      showcasing some of gospel music's hottest and most diverse artists. In addition to the exclusive live broadcast, Gospel Music
      Channel will present back-to-back encore broadcasts that night and additional re-airings following. Gospel Music Chmmel's
      rapid growth has made it the fastest growing network in television for the past two years and GMC is now available in more
      than 43 million homes in all major markets on the major cable systems as well as on DIRECTV on Chmmel 33 8.

     The top artist nominee for Dove Awards is current three-time Male Vocalist of the Year Chris Tomlin, whose seven total
     nominations include Artist of the Year, Male Vocalist of the Ycar and Song of the Year for "Amazing Grace (My Chains are
     Gone)." His latest CD Hello Love ,vas nominated for Praise & Worship Album, while "Jesus Messiah" from that project earned
     a nomination for Worship Song of the Year. Tomlin was also included in the Special Event Album category for his
     participation on the Passion: God of171is City compilation album and in the Contemporary Gospel Recorded Song category for
     gospel artist LaRue Howard's recording of Tomlin's "How Great Is Our God," which was the 2006 Song of the Year recipient.

     Two female artists have the next biggest impact, ,vith Natalie Grant and newcomer Francesca Battistelli each receiving five
     nominations. Grant, the current three-time Female Vocalist of the Year recipient, receives another nomination in the category,
     along with a nod for Pop/Contemporary Albmn of the Year for Relentless, ,vhile the No. 1 radio hit from that record, "I Will
     Not Be Moved" was nominated for Song of the Year and Pop/Contemporary Recorded Song of the Year. The Grant-pe1111ed
     "Breathe on Me" rounds oul her five nominations in the Worship Song of the Year category.
                                                                                                                          P000114


                                                               EX. 21-2

                                                                                                                             EXHIBIT 17
                                                                                                                             PAGE 1656
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                      499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                          PagePage
                                                               16574ofof1670
                                                                         12 Page
                                                                             PageIDID
                                     #:10822
                                      #:9947

  Battistelli, the New York-born singer songwriter and now Dove Award Female Vocalist and New Artist of the Year nominee,
  burst on the Christian music scene with her summer 2008 hit "I'm Letting Go." That song has now received Dove Award
  nominations for Song ofthe Year and Pop/Contemporary Song of the Year, and her debut CD My Paper Heart was nominated
  for Pop/Contemporary Album of the Year.

  Four-time Group of the Year Dove Award ,vinners Casting Crowns will go for five with another Group of the Year nomination
  in 2009. The worship band's total of five nominations includes Artist of the Year and Christmas Album of the Year for Peace
  on Earth. Casting Cro,,11s also earned )1ods for Short Form Video for "Slow Fade" and for Long Fom1 Video for "The Altar
  and the Door Live."

  Among the other Artist of the Year nominees, Steven Curtis Chapman has previously won this avvard seven times, the last one
  in 2000. Chapman, who has been touring with Michael W. Smith on the United Tour, has had renewed spotlight this past year
  centered on the Song of the Year nominee "Cinderella" which became an anthem for fatherhood not only on Christian radio, but
  worldwide. "Cinderella" is also nominated for Pop/Contemporary Recorded song and Chapman's co-write of Bart Millard's
  "You Reign" is another Song of the Year .nominee.

  Firetlight is recognized as Artist of the Year in the first year they have received any Dove Award nominations. The female-
  fronted (Dawn Richardson) rock band received national exposure as a favorite of TV networks like NBC, ABC mid ESPN
  which have licensed their songs. Fireflight was also named one of the winners of Taco Bell's first "Best of the Beal" fan-voted
  contest and was nmned Gospel Music Channel's first "Listen Up Artist" last year. Now, they have four Dove Award
  nominations including Rock/Contemporary Album of the Year for Unbreakable, Rock/Contemporary Recorded Song for
  "Unbreakable" and Rock Recorded Song of the Year for "The Hunger."

  Artistm1d.Male Vocalist.of the.Year nominee.Marvin.Sapp.made.histocy.last-year .,vhenJiis single .''.Never:-Would've Made .It,"
  from the gold-selling CD Thirsty, became the longest-running No. 1 single ever across all radio fonnats, spending a staggering
  4 7 weeks at the top of the gospel radio charts. Earlier this year, Sapp was honored with eight Stellar Awards.

  To byMac, the current Artist of the Year recipient, finds himself nominated again this year. The headliner of the popular Winter
  Wonder Slmn concert series, TobyMac recently won his first solo GRAMMY A ward for Best Rock or Rap Gospel Album ·with
  Alive and Transported. The concert DVD of that CD is also nominated for a Dove Award for Long Fonu Video of the Year.

  Rounding out the Artist of the Year nominees, Third Day earns its nomination after a successful year with the release of
  Revelation. which is nominated for Pop/Contemporary Album of the Year. That CD debuted at No. 6 on The Billboard 200
  chart in July, landing the bmid on the cover of Billboard magazine. Third Day also toured with Switchfoot, Jars of Clay mid
  Robert Rm1dolph & The Family, Band on the "Music Builds Tour" for Habitat for Humanity mid perfonued on "The Tonight
  Show ,vith Jay Leno."

  Other artists receiving four nominations include Brandon Heath, Mary Mary, Laura Story and Michael W. Smith.

  Producers m1d songwriters also enjoyed big nomination success this year with Ian Eskelin (Francesca Battistelli, Remedy
  Drive) and Wayne Haun (Ernie Haase.& Signature Sound, HisSong) each receiving eight nods while Ed Cash (Chris Tomlin,
  Laura Story) came in with six and Jason Ingram (Brandon Heath, Meredith Andrews) and Warryn Campbell (Mary Mary,
  Kierra Sheard) each received five nominations.

  Announcnig the nominations today were Dan and Jackie Evans, the son m1d mother team from season ofNBC's reality show
  "The Biggest Loser." Additionally, Dan's debut CD, Goin' All Out, bowed at #7 on the Billboard Top Country Albums Chart
  when it was released last fall. They were joined by Lisa Kimmey, fomier member of Out of Eden mid currently a host/repotier
  for Gospel Music Chmmel.

  Dove Awards will be handed out in 43 categories. The Songwriter of the Year nominees were not announced today, but will be
  revealed prior to the GMA Dove Awards. Dove Awards nominations go to recordings released during the eligibility year
  November 1, 2007 through October 31, 2008 and voted on by the members of the GMA. The complete nominations list is at
  "'"vw.dovemvards.com.

  AboutGMA:
  Founded in 1964, the Gospel Music Association serves as the face and voice for the gospel/Christian music community and is
  dedicated to exposing, promoting and celebrating the gospel through music of all styles including pop, rock, praise & worship,
  black gospel, R&B, hip hop, southern gospel, country, and more. The GMA community consists of more than 3,000 members
  including agents, artists, church leaders, mmiagcrs, promoters, radio personnel, record company executives, retailers,
  songwriters and other industry visionaries. The GMA produces the GMA Dove Aw·ards, GrvIA Music Week and the GMA
  Academy. For more infonnation, please visit www.gospelmusic.org.
                                                               ###

                                                                                                                     P000115


                                                          EX. 21-3

                                                                                                                       EXHIBIT 17
                                                                                                                       PAGE 1657
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                      499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                          PagePage
                                                               16585ofof1670
                                                                         12 Page
                                                                             PageIDID
                                     #:10823
                                      #:9948

                                                                         40th GMA

                                                                  DOVE
                                                               AWARDS
                                                                 nmRSl)i\Y, Al'Rll. 2j. 200'9

  40th Annual GMA Dove Award Nominations
  SONG OF THE YEAR
  song title; writer; publisher (Dove Award given to the songwriter and publisher)
           "Amazing Grace (My Chains Are Gone)"; Chris Tomlin, Louie Giglio, Traditional; sixsteps music (ASCAP),
           worshiptogether.com Songs (ASCAP)

           "Cinderella"; Steven Curtis Chapman; Sparrow Songs (BMI)

           "Empty Me"; Chris Sligh, Clint Lagerberg, Tony Wood; Foolish Tool Music (ASCAP), Word Music LLC
           (ASCAP), Kindacrazy Music (BMI), Row J Seat 9 Songs (ASCAP), New Spring Publishing (ASCAP), Bridge
           Building Music (BMI)

           "Give Me Your Eyes"; Brandon Heath, Jason Ingram; Sitka 6 Music (ASCAP), Peertunes Ltd. (SESAC), Grange
           Hill Music (SESAC), Windsor Way (SESAC)

           "I Will Not Be Moved"; Natalie Grant; Nat in the Hat (ASCAP)

           "I'm Letting Go"; Francesca Battistelli, Tony Wood, Ian Eskelin; Designer Music (SESAC), Word Music LLC
           (ASCAP), Honest & Popular Songs (SESAC), Row J Seat 9 Songs (ASCAP), New Spring Publishing Inc.
           (ASCAP)

           "Mighty to Save"; Ben Fielding, Joel Houston; Integrity's Hosanna! Music (ASCAP)

           "Never Going Back to OK"; Matt Fuqua, Josh Havens, Brad Wigg, Dan Muckala;. Smells Like Music (ASCAP),
           Screaming Mimes Music (ASc:;AP)

           "Reason Enough"; Ernie Haase, Wayne Haun, Joel Lindsey; Bridge Building Music (BMI), Psalmsinger Music
           (BM!), Ernie Sig Sound Music (BMI), Hefton Hill Music (BMI)

           "You Reign"; Bart Millard, Barry Graul, Steven Curtis Chapman; Simpleville Music (ASCAP), Wet As A Fish
           Music (ASCAP), Sparrow Songs (BMI)

  ARTIST OF THE YEAR*
       Casting Crowns
       Steven Curtis Chapman
       Fireflight
       Mai·vin Sapp
       Third Day
       TobyMac
       Chris Tomlin

  NEW ARTIST OF THE YEAR*
       Addison Road
       Francesca Battistelli
       Fee
       Jonathan Nelson
       Remedy Drive
       Chris Sligh
       Tenth Avenue North

  *Fans may vote in the Aiiist of the Ycar and New Aiiist of the Year Categories. The cumulative fan vote ,viii count for l /3 of the
  total votes for these two categories. GMA member voting will count for 2/3 of the total vote.


                                                                                                                            P000116


                                                              EX. 21-4

                                                                                                                              EXHIBIT 17
                                                                                                                              PAGE 1658
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                      499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                          PagePage
                                                               16596ofof1670
                                                                         12 Page
                                                                             PageIDID
                                     #:10824
                                      #:9949

  MALE VOCALIST OF THE YEAR
       Jeremy Camp
       Jon Foreman
       Ernie Haase
       Brandon Heath
       David Phelps
       Marvin Sapp
       Chris Tomlin

  FEMALE VOCALIST OF THE YEAR
      Francesca Battistelli
      Brooke Fraser
      Karen Peck Gooch
      Natalie Grant
      Mandisa
      Sandi Patty
      Laura Story

  GROUP OF THE YEAR
       Casting Crowns
       David Crowder*Band
       Ernie Haase & Signature Sound
      Mary Mai~ --- -          - --
         MercyMe
         Skillet
         Third Day

  PRODUCER OF THE YEAR
       Brown Bannister
       Ed Cash
       Ian Eskelin
       Wayne Haun
       Bernie Herms
       Jason Ingram, Rusty Varenkamp

  Dove A~ards in Recorded Song categories are given to the artist and songwriter (if other than the artist).
  RAP/HIP HOP RECORDED SONG
  song; album; artist; writer; label
          "Beautfiul Morning"; Reiterate; Grits featuring Pigeon John; Teron Carter, Stacy Jones, Mo Henderson, John
          Duncan; Revolution Art
          "Do Yo Thang"; The Yearbook; KJ-52; Jonah Sorrentino; BEC Recordings/Uprok
          "Joyful Noise"; Our World Redeemed; Flame featuring Lecrae & John Reilly; Marcus T. Williams-Gray, Lecrae
          Moore, Emanuel Lambert, Jr.; Cross Movement Records
          "Pull Your Pants Up!"; Pull Your Pants Up!; Dooney "Da Priest"; Duwayne Brown; Malaco Records
          "So Beautiful";-Citizen Activ; Manafest featuring Trevor McNevan; Chris Greenwood, Adam Messinger, Trevor
          McNevan; BEC Recordings

 ROCK RECORDED SONG
 song; album; artist; writer; label
         "Better Man"; Satisfied; DecembeRadio; Josh Reedy, Brian Bunn, Eric Miker, Boone Daughdrill, Scotty
         Wilbanks; Slanted Records
         "For The Love Of The Game"; For 1he Love OJThe Game; Pillar; Rob Beckley, Lester Estelle, Noah Henson,
         Michael Wittig; Essential Records
         "Lost"; End OfSilence; Red; Jasen Rauch, Rob Graves, Chad Cates; Essential Records
         "Shine Like The Stars"; Expect The Impossible; Stellar Kart; Adam Agee, Ian Eskelin; Word Records
         "The Hunger"; Unbreakable; Fireflight; Dawn Richardson, Justin Cox, Glenn Drennen, Wendy Drennen, Phee
         Shorb, Ben Glover; Flicker Records

 ROCK/CONTEMPORARY RECORDED SONG
                                                                                                         P000117

                                                    EX. 21-5

                                                                                                           EXHIBIT 17
                                                                                                           PAGE 1659
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                      499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                          PagePage
                                                               16607ofof1670
                                                                         12 Page
                                                                             PageIDID
                                     #:10825
                                      #:9950

  song; album; artist; writer; label
          "Find You Waiting"; Satisfied; De,cembeRadio; Josh Reedy, Brian Bmm, Eric Miker, Boone Daughdrill, Scotty
          Wilbanks; Slanted Records
          "Keys To The Kingdom"; Ordinary Dreamers; Group 1 Crew; Manwell R~yes, Blanca Reyes, Pablo Villatoro,
          Andy Anderson, Noe A. Chaparro; Fervent Records
          "Never Going Back To OK"; Never Going Back To OK; The Afters; Matt Fuqua, Josh Havens, Brad Wigg, Dan
          Muckala; INO Records
          "Unbreakable"; Unbreakable; Fireflight; Dawn Richardson, Justin Cox, Glenn Drennen, Wendy Drennen, Phee
          Shorb, Rob Hm,vkins; Flicker Records
          "Washed By The Water"; The Heat; NEEDTOBREA THE; Bear Rinehart, Bo Rinehart; Atlantic Records

 POP/CONTEMPORARY RECORDED SONG
 song; album; artist; writer; label
         ."Cinderella"; This Moment- Cinderella Edition; Steven Curtis Chapman; Steven Curtis Chapman; Sparrow
         Records
         "Give Me Your Eyes"; What If We; Brandon Heath; Brandon Heath, Jason Ingram; Reunion Records
         "I Will Not Be Moved"; Relentless; Natalie Grant; Natalie Grant; Curb Records
         "I'm Letting Go"; My Paper Heart; Francesca Battistelli; Francesca Battistelli, Ian Eskelin, Tony Wood; Fervent
         Records
         "This Is Home"; Chronicles OfNarnia:Prince Caspian; Switchfoot; Jonathan Foreman, Andy Dodd, Adam
         Watts; Walt Disney Records

 INSPJRA TIONAL RECORDED SONG
 song; album; artist; writer; label
         "A New Hallelujah"; A New Hallelujah; Michael W. Smith; Michael W. Smith, Debbie Smith, Paul Baloche;
         Reunion Records
         "For The Glory Of You"; Windows And Walls; Mark Harris; Mark Harris, John Lemonis, Tony Wood; JNO
         Records
          "Bless The Lord"; Great God Who Saves; Laura Story; Laura Story; INO Records
         "Come Thou Fount"; Roots Run Deep; Jadon Lavik; Public Domain; BEC Recordings
          "Dependence"; Jamie Slocum; Jamie Slocum; Curb Records

 SOUTHERN GOSPEL RECORDED SONG
 song; album; artist; writer; label
         "Big Mighty God"; Nothin' But Good; The Mike Lefevre Quartet; Lee Black, Sue C. Smith, Kenna West;
         Canaan Records
         "I Believe God"; Real Faith; Brian Free & Assurance; Marty Funderburk, Steve Marshall; Daywind Records
         "Reason Enough"; Dream on; Ernie Haase & Signature Sound; Ernie Haase, Joel Lindsey, Wayne Haun: Gaither
         Music Group
         "Welcome To The Family"; Room 1'or More; Booth Brothers; Jim Brady, Barry Weeks, Tony Wood; Oaywind
         Records
         "Yahweh"; The Ride; The Hoppers; Paula Stefanovich; Canaan Records

 BLUEGRASS RECORDED SONG
 song; album; artist; writer; label
         "Help Is On The Way"; Help Is On The Way; Doyle Lawson & Quicksilver; Michael E. Reed; Horizon Records
         "I See A Crimson Stream"; Sounds Like Sunday; Janet Paschal; Garfield T Haywood; Vine Records
         "The Old White Flag"; You Gotta Love It!; Triumphant Quartet; Dianne Wilkinson; Daywind Records
         'They're Holding Up The Ladder"; We Are Family Jeff & Sheri Easter, Lev,;is Family, Easter Brothers; Russell
         Easter, Jmnes Easter, Edd Easter; Daywind Records                    _
         "What Will I Wear"; I Just Wanted You To Know; Kim Hopper; Deborah Bailey; Canaan Records

 COUNTRY RECORDED SONG
 song; album; artist; writer; label
         "Did I Make A Difference"; Front Row Seats; The Oak Ridge Boys; Rob Crosby, Bill Anderson; Spring Hill
         Music Group
         "Good Side Of Goodbye"; Home For Now; Living Waters Trio; Wayne Haun, Dave Clark; Vine Records
         "I Saw God Today"; Troubadour; George Strait; Rodney Clawson, Monty Criswell, Wade Kirby; MCA
         Nashville
                                                                                                           P000118


                                                     EX. 21-6

                                                                                                             EXHIBIT 17
                                                                                                             PAGE 1660
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                      499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                          PagePage
                                                               16618ofof1670
                                                                         12 Page
                                                                             PageIDID
                                     #:10826
                                      #:9951

         "I Wish"; How You Live Deluxe Edition; Point of Grace; Cindy Morgan, Phil Madeira; Word Records
         "Jesus And John Wayne"; Lovin' Ltfe; Gaither Vocal Band; Gloria Gaither, William J. Gaither, Doug Johnson,
         Kim Williams, Benjamin Gaither; Gaither Music Group

  URBAN RECORDED SONG
  song; album; artist; writer; label
          "Declaration (This Is It)"; The Fight OfMy Life; Kirk Franklin; Kenneth C. Loggins, Michael H. McDonald;
          Zomba Gospel
          "Get Up"; The Sound; Mary Mary; Warryn Campbell, Erica Campbell, Tina Campbell, Eric Dawkins; Columbia
          Records, Integrity Music
          "Love Him Like I Do"; Revealed; Deitrick Haddon with Ruben Studdard and Mary Mary; Warryn Campbell,
          Erica Campbell, Deitrick Haddon, Lamar Edv,1ards; Zomba Gospel
          "No Looking Back"; No Looking Back; Damita; Dan1ita Haddon; Tyscot Records
          "Not A Slave"; Life By Stereo; J.R.; Courtney Peebles; Cross Movement Records

  TRADITIONAL GOSPEL RECORDED SONG
  song; album; artist; writer; label
           "Cry Your Last Tear"; Cry Your Last Tear; Bishop Paul S. Morton & the Full Gospel Baptist Church
          Fellowship Mass Choir; Vashawn Mitchell; Light Records
          "Deliverance"; Past And Present; Lillie Knauls; Teddy Huffinan, Lillie Knauls, Wayne Haun; Vine Records
          "Free At Last"; Down In New Orleans; The Blind Boys of Alabama; Traditional; Time Life Music
          "God Is Good"; Love Forever Shines; Regina Belle; Bernard Belle; Pendulum Records, Walker Davis
        -En.tertai.Ilni.et1r--                 - ---- - - - ---- -- - -- ------ - -- --- -- --    - - ---- ----
         ''Souled Out"; Souled Out; Hezekiah Walker; Estee Bullock, Nate McNair; Zomba Gospel
         "Take It Back"; Take It Back; Dorinda Clark-Cole; Derrick Starks; Zomba Gospel

  CONTEMPORARY GOSPEL RECORDED SONG
  song; album; artist; writer; label
          "Favor Of God"; Change The World; Martha Munizzi; Aaron Lindsey, John Rowsey; Martha Munizzi Music
          "Great Grace"; Overcomer; Alvin Slaughter; Mary Alessi, Aaron Lindsey; Integrity Music
          "How Great Is Our God"; How Great Is Our God; LaRue Howard; Chris Tomlin, Jesse Reeves, Ed Cash; EMI
          Gospel
          "My Name Is Victory"; Right Now Praise; Jonathan Nelson; Jonathan Nelson, Justin Savage; Integrity Music
          "Shall We Gather At The River"; The Standard; Take 6; Robert Lowry; Heads Up International
          "Waging War"; Thy Kingdom Come; CeCe Winans; Christopher Capehart, Brannon TuI'1ie, CeCeWinans;
          PureSprings Gospel

  WORSHIP SONG
  song; writer; publisher (Dove Award in the Worship Song category given to the songwriter and publisher.)
          "A New Hallelujah"; Michael W. Smith, Debbie Smith, Paul Baloche; Word Music LLC, Smittyfly Music, This
         Is Your Time Music, Integrity's Hosanna! Music, Leadworship Songs
         "Breathe On Me"; Natalie Grant; Nat In The Hat Music
         "Jesus Messiah"; Chris Tomlin, Daniel Carson, Jesse Reeves, Ed Cash; worshiptogether.com Songs, Alletrop
         Music, sixsteps Music
         "Mighty To Save"; Ben Fielding, Joel Houston; Integrity's Hosanna! Music
         "You're Not Alone"; Meredith Andrews; Word Music LLC                                /

 Dove Awards in Album categories arc given to the artist and producer (if other than the artist).
 RAP/HIP HOP ALBUM
 album; artist; producer; label
        Citizen Activ; Manafest; Adam Messinger, Manafest, Boi-lda, Chris Stacey, Arion, Josh MacIntosh; BEC
        Recordings
        Ordinary Dreamers: Group 1 Crew; Andy Anderson, Christopher Stevens, San1 Mizell; Fervent Records
        Pull Your Pants Up!; Dooney "Da Priest"; Dooney "Da Priest"; Malaco Records
        Rebel; Lecrae; Joseph Prielozny, G-Styles, Dion Burroughs, Kadence, Devon Burroughs, Teddy P., Bobby
        Taylor, JR, k-Drama, Sixth Sense Music Productions; Reach Records
        Reiterate; Grits; Mo Henderson, T-Dogg, Anthony Johnson, Jr.; Revolution Art

 ROCK ALBUM
                                                                                                            P000119

                                                     EX. 21-7

                                                                                                                  EXHIBIT 17
                                                                                                                  PAGE 1661
      Case
       Case2:15-cv-05642-CAS-JC
            2:15-cv-05642-CAS-JC Document
                                  Document486
                                            499-13
                                                FiledFiled
                                                      10/09/19
                                                           11/20/19
                                                                PagePage
                                                                     16629ofof1670
                                                                               12 Page
                                                                                   PageIDID
                                           #:10827
                                            #:9952

        album; artist; producer; label
               Comatose Comes Alive; Skillet; Carl Diebold, Paul Kerby, Zachary Kelm; Ardent Records, INO Records
               For The Love Of The Game; Pillar; Travis Wyrick; Essential Records
_,,            Satisfied; DecembeRadio; Scotty Wilbanks; Slanted Records
               Southern Hospitali(v; Disciple; Travis Wyrick; INO Records
               To Know That You're Alive; Kutless; Peter Kipley; BEC

        ROCK/CONTEMPORARY ALBUM
        album; artist; producer; label
               Daylight Is Coming; Remedy Drive; Ian Eskelin; Word Records
               Expect The Impossible; Stellar Kart; Ian Eskelin; Word Records
               Hello; After Edmund; Scotty Wilbanks; Slanted Records
               Never Going Back To OK; The Afters; Dan Muckala; INO Records
               Unbreakable; Fireflight; Rob Hawkins; Flicker Records

        POP/CONTEMPORARY ALBUM
        album; artist; producer; label 1
               Bebo Norman; Bebo Norman; Bebo Norman, Jason Ingram, Rusty Varenkamp; BEC
               Fall And Winter; Jon Foreman; Jon Foreman; Credential Recordings, lowercase people records
               My Paper Heart; Francesca Battistelli; Ian Eskelin; Fervent Records
               Relentless; Natalie Grant; Bernie Herms, Shaun Shankel; Curb Records
               Revelation; Third Day; Howard Benson; Essential Records

        INSPIRATIONAL ALBUM
        album; artist; producer; label
               After The Rain; Aaron & Amanda Crabb; Tre' Corley; Daywind Records
               Great God JYho Saves; Laura Story; Ed Cash; INO Records
               Infinite Grace; Women of Faith Worship Team; Chance Scoggins; Myrrh Records
               Roots Run Deep; Jadon Lavik; Jadon Lavik, Zach Hodges, Keith E Smith, Nie Rodriguez, Fernando Ortega,
               Tony Guerrero; BEC
               Songs For The Journey; Sandi Patty; David Hamilton; INO Records

        SOUTHERN GOSPEL ALBUM
        album; artist; producer; label
               Ephesians One; Karen Peck & New River; Bubba Smith; Daywind Records
               I .lust Wanted You To Know; Kim Hopper; Dave Clark, Kim Hopper; Canaan Records
               Lovin' Life; Gaither Vocal Band; Bill Gaither, Guy Penrod, Marshall Hall, Wes Hampton; Gaither Music Group
               On The Way Up; HisSong; Wayne Haun; Vine Records
               Room For More; Booth Brothers; Barry Weeks; Daywind Records

        BL DEGRASS ALBUM
        album; artist; producer; label
               Bluegrass Worship; Various; Steve Ivey; Star Song Music
               Help Is On The Way; Doyle Lawson & Quicksilver; Doyle Lawson; Horizon Records
               Hymns From Chigger Hill; Chigger Hill Boys & Terri; Mike Richards, Terri Argot Gore, Ricky Gore, Mark
               Dunham, Bobby Strangenberg, Ethan Blair, Justin Kropf; Daywind Records
               I Don't Regret A Mile; Larry Sparks; Larry Sparks; Sparks Music
               Pickin ', Praisin ', & Sin gin': Hymns From J11e Mountain; Cody Shuler & Pinc Mountain Railroad; Bill McBee,
               Dale Thomas, Jerry Cole, Cody Shuler, Matt Flake; Rural Rhythm
               We Are Family; Jeff & Sheri Easter, Lewis Family, Easter Brothers; Jeff Easter, Sheri Easter; Daywind Records
                What A Journey; Paul Williams & The Victory Trio; Paul Williams; Rebel Records

        COUNTRY ALBUM
        album; artist; producer; label
               Around the Bend; Randy Travis; Kyle Lehning; \Varner Bros_ Records
               Home For Now; Living Waters Trio; Terry 1l1ompson; Vine Records
               Hymned Again; Bart Millard; Brown Bannister; INO Records
               I Turn To You; Richie McDonald; Frank Myers, Gary Baker, Tommy Lee James; Lucid Entertainment
               Runaway Train; Crabb Revival; Ben Isaacs, Tre' Corley; Daywind Records
                                                                                                                P000120

                                                           EX. 21-8

                                                                                                                  EXHIBIT 17
                                                                                                                  PAGE 1662
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                     499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                           PagePage
                                                                166310ofof1670
                                                                           12 Page
                                                                               PageID
                                                                                    ID
                                     #:10828
                                      #:9953


  URBAN ALBUM
  album; artist; producer; label
         Bold Right Life; Kierra Sheard; Warryn Campbel), J. Drew Sheard, Asaph Ward, Gerald Haddon, Paul Allen, J
         Moss; EMI Gospel
         The Fight ofMy Life; Kirk Franklin; Kirk Franklin; Zomba Gospel
         Kingdom Business; Canton Jones; Canton Jones, The Music Doctorz, Carlin Muccular, Antonio Neal, Randy
         Harrison, Vernon Messam; Arrow Records
         No Looking Back; Damita; Gerald Haddon, Tim & Bob, Deitrick Haddon, Courtney Horton, David Garcia;
         Tyscot Records
         Revealed; Deitrick Haddon; Andre Harris, Vidal Davis, Warryn Campbell, Blaze 'The Champ", Deitrick Haddon,
         Gerald Haddon, David Haddon, Tim & Bob, Percy Bady; Zomba Gospel

  TRADITIONAL GOSPEL ALBUM
  album; artist; producer; label
         A New Day; Paul Porter; Paul Porter, David Caton, Tony Homer; Light Records
         After 40 Years ... Still Sweeping Through the City; Shirley Caesar; Bubba Smith; Light Records
         O:v Your Last Tear; Bishop Paul S. Morton & the Full Gospel Baptist Church Fellowship Mass Choir; L.
         Trenton Phillips, Elvin Ross; Light Records
         Do It!; Dottie Peoples; Dottie Peoples; DP Muzik Group
         Down In New Orleans; The Blind Boys of Alabama; Chris Goldsmith; Time Life Music, Integrity Music

  CONTEMPORARY GOSPEL ALBUM
  album; artist; producer; label
         Change the World; Martha Munizzi; Aaron Lindsey, Israel Houghton; Martha Munizzi Music
         Stand Out; Tye Tribbett & G.A.; Tye Tribbett II, Dana Sorey, Thaddaeus Tribbett; Columbia Records, Integrity
         Music
         The Sound; Mary Mary; Warryn Campbell; Columbia Records, l11tegrity Music
         The Standard; Take 6; Mark Kibble; Heads Up International
         Thy Kingdom Come; Ce Ce Winans; Tommy Sims, Christopher Capehart, Luther Hanes, Percy Bady, Cedric
         Caldwell, Victor Caldwell, Alvin Love III; PureSprings Gospel

 INSTRUMENTAL ALBUM
 album; artist; producer; label
        A TreasUJJJ of Hymns; LaDonna; Eric Wyse; Martingale Music
        Always 111ere; Harold Rayford; Antoine Chamber; Tyscot Records
        Born to Play; Barry D.; Barry D.; Taqa Records
        C!tronicles ofNamia: Prince Caspian; Various; Harry Gregson-Williams; Walt Disney Records
        Love Beyond All Measure; Stephen Petrunak; Stephen Petrunak; GIA Publications
        The Breath of Life; Angella Christie; Angella Christie, Kevin Griffen; ACSM

 CHILDREN'S MUSIC ALBUM
 album; artist; producer; label
        Absolute Modern Worship for Kids 4; Phoebe Ebensberger, Emily Ebensberger, Abbie Ebensberger, Joseph
        O'Brien, Timmy O'Brien, Mikey O'Brien, Abbie Chapman, Meghan O'Brien, Adelaide Bauer, Kristen Bauer,
        Karissa Selby, Emma Rose Williamson, Tyler Beiden, Garrett Williamson; Chance Scoggins; Fervent Records
        All God's Animals; TJ McCloud; Brandon Scott Thomas, Eric Wyse; Martingale Music
        David: Shepherd, Psalmist, Soldier, King!; Bible StorySongs; Paula King, Catherine Walker; Bible StorySongs
        Shout Praises Kids -I Am Free; Jeff Sandstrom, Kurt Goebel, Stephen Leiweke, Jeremy Redmon; Integrity
        Music
        Sleepytime Lullabies; Praise Baby; Matt Huesmann; Big House Kids
        Tell The World; Hill song Kids; Julia A'Bell, Gio Galanti, Andrew Crawford, David Wakerley; Hillsong, Integrity
        Music

 SPANISH LANGUAGE ALBUM
 album; artist; producer; label ·
        Abriras Las Puertas; Malin; Miguel Angel "Malin" Villagran; Integrity Music Latin
        Alabanza Y Adoracion: Del Corazon; Lucia Parker; Tom Brooks, Dario Navac; 3: 16 Media
        Mi Salvacion; Ingrid Rosario; Christian Cartone; Rejoice Music
                                                                                                           P000121


                                                     EX. 21-9

                                                                                                             EXHIBIT 17
                                                                                                             PAGE 1663
Case
 Case2:15-cv-05642-CAS-JC
      2:15-cv-05642-CAS-JC Document
                            Document486
                                     499-13
                                          FiledFiled
                                                10/09/19
                                                     11/20/19
                                                           PagePage
                                                                166411ofof1670
                                                                           12 Page
                                                                               PageID
                                                                                    ID
                                     #:10829
                                      #:9954

         Refrescate!; Aline Barros; Juan Salinas; Integrity Music Latin
         Rescatame; Seventh Day Slumber; Alejandro Allen, Susana Allen; BEC
         Sobrenatural; Marcos Witt; Marcos Witt; CanZion
         Tengo sed de Ti; Soraya Moraes; Marco Moraes; Line Records

  SPECIAL EVENT ALBUM
  album; artist; producer; label
          Billy: The Early Years Official Motion Picture Soundtrack; Brooks & Dunn, Mac Powell, Sara Evans, Alan
         Jackson, China Edelman, Patty Griffin, Brandon Heath, Gregory Page, Michael W. Smith, Melinda Doolittle, Roy
         Orbison, Brad Paisley, Josh Turner, Sierra Hull, John Cowan, Harry Stinson, Ronnie Bowman, fonnie McCoury,
         John Wesley Ryles; Anastasia Brown; Arista Nashville, Essential Records
         Country Bluegrass Homecoming Volume One; Gaither Vocal Band, ·Marty Stuart & His Fabulous Superlatives,
         The Grascals, Buddy Greene, TI1e Isaacs, Gordon Mote, Ralph Stanley & TI1e Clinch Mountain Boys, The Booth
         Brothers, George Jones, Wesley Pritchard, Reggie & Ladye Love Smith, Brittany Allen, Jeff & Sheri Easter,
         Charlotte Ritchie,Doyle Lawson & Quicksilver, Jimmy Fortune, Dailey & Vincent, Jason Crabb, Rhonda Vincent
         & The Rage, Ernie Haase & Signature Sound, Cherryholmes, Lisa Daggs-Charette, Vince Gill, Sonya Isaacs,
         Becky Isaacs Bowman; Bill Gaither; Gaither Music Group
         How Great Thou Art: Gospel Favorites from the Grand Ole Opry; The Charlie Daniels Band, Mac Powell, Alan
         Jackson, Patty Loveless, Ronnie Milsap, Ricky Skaggs & TI1e Whites, Sara Evans, Brad Paisley, Trace Adkins,
         Loretta Lynn, Vince Gill, Dierks Bentley, Carrie Underwood; Steve Gibson; Sony BMG Nashville
         Passion: God of This Ci~1,; Chris Tomlin, Charlie Hall, David Crowder*Band, Christy Nockels, Kristian Stanfill,
         Fee, Matt Redman; Nathan Nockels; Sparrow Records, sixsteps Records
         Your Name; Joel Auge,~LeelandMooring, Paul Baloche: Aaron Slmst, Phil Wickham, Josh Reedy, Ayiesha
         Woods, Ian Eskelin, Mark Stuart, Vicky Beeching, Jared Anderson, Christy Johnson, Sean Loche, Aaron Boyd,
         Jason Roy, Wes Willis, Lincoln Brewster, Adam Agee; Ian Eskelin; Integrity Music

  CHRISTMAS ALBUM
  album; artist; producer; label
         Christmas Gaith.er Vocal Band S(11le; Gaither Vocal Band; Russell Mauldin; Gaither Music Group
         Christmas Songs; Fernando Ortega; John Andre,v Schreiner, Fernando Ortega; Curb Records
         Home.for Christmas; BarlowGirl; Otto Price; Fervent Records, Curb Records
         0 Holy Night; Sara Groves; Ben Shive; !NO Records
         Peace on Earth; Casting Crowns; Mark Hall, Mark A. Miller; Beach Street

  PRAISE & WORSIDP ALBUM
  album; artist; producer; label
         A New Hallelujah; Michael W. Smith; Michael W. Smith; Reunion Records
         Great God Who Saves; Laura Story; Ed Cash; INO Records
         Hello Love; Chris Tomlin; Ed Cash; Sparrow Records; sixsteps Records
         Opposite Way; Leeland; Matt Bronleewe; Essential Records      ·
         The Invitation; Meredith Andrews; Jason Ingram, Rusty Varenkamp; Word Records

  Dove Awards in the Musical and Choral categories are given to the creators.
  MUSICAL
  title; creator; publisher (award given to creator and publisher)
            Child of Wonder; Lari Goss, Rob Howard; Word Music
            East to West; Gary Rhodes; Word Music
            God Bless the USA; Sue C. Smith, Joel Lii1dscy, Russell Mauldin; Brentwood-Benson Music Publishing
            Savior; David Moffitt, Sue C. Smith, Travis Cottrell; Brentwood-Benson Music Publishing
            Die Risen Christ; Don Cason, Karla Worley; Clear Call Music

  YOUTH/CHILDREN'S MUSICAL
  title; creator; publisher
            An Island Christmas; Wayne Haun, Shelby Haun, Joel Lindsey; Lillenas Publishing Company
            Angels We Have Heard; Dave Clark, Jayme Thompson; Brentwood-Benson Music Publishing
            It's a Wonder-Full Life; Pam Andrews, Luke Gambill; Brentwood-Benson Music Publishing
            Lifesong; Sue C. Smith, Sii11on Haw·kins, Kris Crunk; Brentwood-Benson Music Publishing
            The Christmas County Spelling Bee; Celeste Clydesdale; Clydesdale & Clydesdale, Word Music

                                                                                                           P000122


                                                     EX. 21-10

                                                                                                             EXHIBIT 17
                                                                                                             PAGE 1664
    Case
     Case2:15-cv-05642-CAS-JC
          2:15-cv-05642-CAS-JC Document
                                Document486
                                         499-13
                                              FiledFiled
                                                    10/09/19
                                                         11/20/19
                                                               PagePage
                                                                    166512ofof1670
                                                                               12 Page
                                                                                   PageID
                                                                                        ID
                                         #:10830
                                          #:9955

        CHORAL COLLECTION
        title; creator; publisher
                  Cradle That Rocked The World; Geron Davis, Christopher Phillips, Jukka Palonen; Brentwood-Benson Music
                  Publishing
                  Glorious Day; David Moffitt, Sue C. Smith, Travis Cottrell; Brentwood-Benson Music Publishing
                  He Still Leads - Christ Church Choir; Landy Gardner, Joy Gardner, Christopher Phillips; Brentwood-Benson
                  Music Publishing
                  I'll Say Yes; Carol Cymbala; Word Music
                  Make a Joyful Noise; Regi Stone; Wor\f Music

       RECORDED MUSIC PACKAGING
       product; art director; graphic artist; illustrator, photographer; label (Dove Award in the Recorded Music Packaging
       category given to the art director, graphic artist, illustrator and photographer.)
               .. .Is My Friend (Hawk Nelson); Invisible Creature; Don Clark; Don Clark; Jeremy Cowart, Neil Visel; BEC
               Recordings
              Reme{{V Club Tour Edition (David Crowder*Band); Shelley Giglio, David Crowder; Gary Dorsey; Brody
               Harper; Sparrow Records, sixsteps records
              Revelation (Third Day); Tim Parker, Beka Blackburn; Tim Parker; David Mcalister, RW Sims; Essential Records
               Storm the Gates of Hell Deluxe Edition (Demon Hunter); Invisible Creature; Ryan Clark; Shane McCauley,
               David Stuart, Greg Lutze, Ethan'Luck; Solid State Records                          ·
               The Tide Will Swallow Us Whole (Trenches); Invisible Creature; Ryan Clark; Solid State Records

- --- --Dove-A,vardsii'itfie·viaeocategories are given to the artist, director and producer (if other than the artist).   -· -
       SHORT FORM MUSIC VIDEO
       title; artist; director; producer; production company; label
                 Daylight; Remedy Drive; John Envin, Andy Erwin; Envin Brothers Motion Pictures; Word Records
                  Fan Mail; KJ-52; Sam Sanchez; Sam Sanchez; Difted Productions; BEC
                  In the Valley of the Dying Sun; House of Heroes; Danny Yourd; Steve Hoover; Endeavor Media; Mono vs.
                Stereo
                Movin '; Group 1 Crew; John Erwin, Andy Envin; Dan Atchison; Envin Brothers Motion Pictures; Fen1 ent
                Records
                Slow Fade; Casting Crowns; John Envin, Andy Erwin; Erwin Brothers Motion Pictures; Beach Street

       LONG FORM MUSIC VIDEO
       title; artist; director; producer; production company; label
                 Alive and Transported; tobyMac; Eric Welch; Tameron Hedge, Dan Pitts; Broken Poet Productions; Forefront
                  Records
                  Comatose Comes Alive; Skillet; Carl Diebold; Carl Diebold, Paul Kerby, Zachary Kelm; Atlantic, Lava, Ardent,
                  INO Records
                  Country Bluegrass Homecoming Volume One; Bill & Gloria Gaither; Doug Stuckey; Bill Gaither; Gaither
                 Television Productions; Gaither Music Group
                  0 Ho(v Night; David Phelps; David Phelps, Jimmy Abegg; David Phelps, Jim Chaffee, Jimmy Abegg, Ben
                 Pearson; MG&A; Word Records
                  The Altar and the Door Live; Casting Crowns; Cary Goin; John Erwin, Andy Envin; Envin Brothers Motion
                 Pictures; Beach Street




                                                                     ###




                                                                                                                           P000123


                                                               EX.21-11
                                                                                                                                 EXHIBIT 17
                                                                                                                                 PAGE 1665
